Case 17-81529-CRJ7   Doc 40    Filed 07/14/20 Entered 07/14/20 16:18:02   Desc Main
                              Document     Page 1 of 13
Case 17-81529-CRJ7   Doc 40    Filed 07/14/20 Entered 07/14/20 16:18:02   Desc Main
                              Document     Page 2 of 13
Case 17-81529-CRJ7   Doc 40    Filed 07/14/20 Entered 07/14/20 16:18:02   Desc Main
                              Document     Page 3 of 13
Case 17-81529-CRJ7   Doc 40    Filed 07/14/20 Entered 07/14/20 16:18:02   Desc Main
                              Document     Page 4 of 13
Case 17-81529-CRJ7   Doc 40    Filed 07/14/20 Entered 07/14/20 16:18:02   Desc Main
                              Document     Page 5 of 13
Case 17-81529-CRJ7   Doc 40    Filed 07/14/20 Entered 07/14/20 16:18:02   Desc Main
                              Document     Page 6 of 13
Case 17-81529-CRJ7   Doc 40    Filed 07/14/20 Entered 07/14/20 16:18:02   Desc Main
                              Document     Page 7 of 13
Case 17-81529-CRJ7   Doc 40    Filed 07/14/20 Entered 07/14/20 16:18:02   Desc Main
                              Document     Page 8 of 13
Case 17-81529-CRJ7   Doc 40    Filed 07/14/20 Entered 07/14/20 16:18:02   Desc Main
                              Document     Page 9 of 13
Case 17-81529-CRJ7   Doc 40 Filed 07/14/20 Entered 07/14/20 16:18:02   Desc Main
                           Document    Page 10 of 13
Case 17-81529-CRJ7   Doc 40 Filed 07/14/20 Entered 07/14/20 16:18:02   Desc Main
                           Document    Page 11 of 13
Case 17-81529-CRJ7   Doc 40 Filed 07/14/20 Entered 07/14/20 16:18:02   Desc Main
                           Document    Page 12 of 13
Case 17-81529-CRJ7   Doc 40 Filed 07/14/20 Entered 07/14/20 16:18:02   Desc Main
                           Document    Page 13 of 13
